This decision was not selected for publication in the New Mexico Appellate Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of non-precedential dispositions. Please also note
     that this electronic decision may contain computer-generated errors or other deviations from the
     official paper version filed by the Supreme Court.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 INTERNATIONAL BANK,

 3          Plaintiff,

 4 v.                                                                     No. A-1-CA-36301

 5   DONACIANO RAMON FERNANDEZ
 6   a/k/a DONNY RAY FERNANDEZ;
 7   DOLORES FERNANDEZ; THE
 8   ESTATE OF ALFREDO FERNANDEZ
 9   a/k/a JOSE ALFREDO FERNANDEZ,
10   Deceased; DONACIANO RAMON
11   FERNANDEZ a/k/a DONNY RAY
12   FERNANDEZ, Personal Representative;
13   ROBERTO URQUIJO and ELIDA
14   F. URQUIJO, husband and wife,

15          Defendants,

16 and

17 ROBERTO URQUIJO and ELIDA F.
18 URQUIJO, Husband and Wife,

19          Cross-Claimants/Appellants,

20 and

21 DONACIANO FERNANDEZ, DOLORES
22 FERNANDEZ, and THE ESTATE OF
23 ALFREDO FERNANDEZ,

24          Cross-Claimants/Appellees.
 1 APPEAL FROM THE DISTRICT COURT OF COLFAX COUNTY
 2 Emilio J. Chavez, District Judge

 3 Dave Eloy Romero
 4 Las Vegas, NM

 5 for Appellants

 6 Ray Allen Floersheim
 7 Raton, NM

 8 for Appellees

 9                           MEMORANDUM OPINION

10 VANZI, Judge.

11   {1}   Summary affirmance was proposed for the reasons stated in the notice of

12 proposed summary disposition. No memorandum opposing summary affirmance has

13 been filed and the time for doing so has expired. AFFIRMED.

14   {2}   IT IS SO ORDERED.


15
16                                      LINDA M. VANZI, Judge

17 WE CONCUR:


18
19 J. MILES HANISEE, Judge


20
21 JULIE J. VARGAS, Judge


                                          2